3/29/2021                                                         Case.net: 21BA-CV00462 - Docket Entries




                                                                                        Search for Cases by: Select Search Method...

  Judicial Links   |    eFiling   |   Help   |   Contact Us   |   Print                         GrantedPublicAccess   Logoff GREGORY_COOK

                       21BA-CV00462 - JO A ALLEN V COLUMBIA MALL, LLC ET AL (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  03/12/2021            Cert Serv Req Prod Docs Things
                        Certificate of Service.
                          Filed By: MICHAEL S. HOLDER
                          On Behalf Of: JO ANN ALLEN

  03/08/2021            Corporation Served
                        Document ID - 21-SMCC-238; Served To - COLUMBIA MALL L.L.C.; Server - SO SHERIFF OF COLE
                        COUNTY-JEFFERSON CITY; Served Date - 26-FEB-21; Served Time - 08:00:00; Service Type - Sheriff
                        Department; Reason Description - Served

  03/02/2021            Cert Serv Req Prod Docs Things
                        Certificate of Service.
                          Filed By: MICHAEL S. HOLDER
                          On Behalf Of: JO ANN ALLEN
                        Corporation Served
                        Document ID - 21-SMCC-146; Served To - DILLARDS INC/CT; Server - SO SHERIFF OF ST LOUIS
                        COUNTY-CLAYTON; Served Date - 01-MAR-21; Served Time - 09:00:00; Service Type - Sheriff
                        Department; Reason Description - Served
                        Notice of Service
                        21-SMCC-146; Electronic Filing Certificate of Service.

  02/23/2021            Summons Issued-Circuit
                        Document ID: 21-SMCC-238, for COLUMBIA MALL L.L.C.. Attorneys are to print two copies of
                        summons and issue for service.
                        Alias Summons Requested
                        Letter to Clerk. (kc)
                           Filed By: MICHAEL S. HOLDER
                           On Behalf Of: JO ANN ALLEN

  02/09/2021            Summons Issued-Circuit
                        Document ID: 21-SMCC-146, for DILLARDS INC/CT. Attorneys are to print two copies of summons and
                        issue for service.
                        Summons Issued-Circuit
                        Document ID: 21-SMCC-145, for COLUMBIA MALL L.L.C.. Attorneys are to print two copies of
                        summons and issue for service.
                        Confid Filing Info Sheet Filed
                            Filed By: MICHAEL S. HOLDER
                        Pet Filed in Circuit Ct
                        Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 1 of 17                                          A
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                1/2
3/29/2021                                                  Case.net: 21BA-CV00462 - Docket Entries
                      Plaintiffs Petition For Damages. (kc)
                         Filed By: MICHAEL S. HOLDER
                         On Behalf Of: JO ANN ALLEN
                      Judge Assigned
 Case.net Version 5.14.16                                  Return to Top of Page                     Released 03/09/2021




                      Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 2 of 17
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                              2/2
             IN THE 13TH JUDICIAL CIRCUIT, BOONE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21BA-CV00462
JEFF HARRIS
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JO ANN ALLEN                                                    MICHAEL S. HOLDER
                                                                HOLDER, SUSAN, SLUSHER LLC
                                                                107 N. SEVENTH STREET
                                                          vs.   COLUMBIA, MO 65201
Defendant/Respondent:                                           Court Address:
COLUMBIA MALL L.L.C.                                            705 E Walnut
Nature of Suit:                                                 COLUMBIA, MO 65201
CC Pers Injury-Other                                                                                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: DILLARDS INC/CT
                            Alias:
 120 S. CENTRAL AVE
 CLAYTON, MO 63105
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                 2/9/2021
                                     _______________________________                               /s/ K. Chamberlin
                                                                                   ______________________________________________________
      BOONE COUNTY
                                                   Date                                                   Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                            _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-146
                        Case 2:21-cv-04064-NKL Document 1-1 1Filed
                                                              of 1
                                                                   03/29/21  Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                   Page 3 of 17
                                                                     54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             IN THE 13TH JUDICIAL CIRCUIT, BOONE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21BA-CV00462
JEFF HARRIS
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JO ANN ALLEN                                                    MICHAEL S. HOLDER
                                                                HOLDER, SUSAN, SLUSHER LLC
                                                                107 N. SEVENTH STREET
                                                          vs.   COLUMBIA, MO 65201
Defendant/Respondent:                                           Court Address:
COLUMBIA MALL L.L.C.                                            705 E Walnut
Nature of Suit:                                                 COLUMBIA, MO 65201
CC Pers Injury-Other                                                                                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: COLUMBIA MALL L.L.C.
                            Alias:
 221 BOLIVAR ST
 JEFFERSON CITY, MO 65101
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                2/9/2021
                                     _______________________________                               /s/ K. Chamberlin
                                                                                   ______________________________________________________
      BOONE COUNTY
                                                   Date                                                   Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                            _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-145
                        Case 2:21-cv-04064-NKL Document 1-1 1Filed
                                                              of 1
                                                                   03/29/21  Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                   Page 4 of 17
                                                                     54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                              Electronically Filed - Boone - February 09, 2021 - 03:22 PM
                                                                       21BA-CV00462

             IN THE CIRCUIT COURT OF BOONE COUNTY, MISSOURI

JO ANN ALLEN,                                   )
                                                )
                    Plaintiff,                  )
      v.                                        )
                                                )
COLUMBIA MALL, LLC,                             )
Serve Registered Agent:                         )
      Corporation Service Company               )
      D/B/A CSC-Lawyers Incorporating           )
      Service Company                           )
      221 Bolivar Street                        )      Case No. _________________
      Jefferson City, Missouri 65101            )
                                                )
And                                             )
                                                )
DILLARD’S, INC.                                 )
Serve Registered Agent:                         )
      The Corporation Company                   )
      120 South Central Avenue                  )
      Clayton, MO 63105                         )
                                                )
                    Defendants.                 )

                       PLAINTIFF’S PETITION FOR DAMAGES

      COMES NOW Plaintiff Jo Ann Allen, by and through her attorney, and for her

cause of action against Defendants, Columbia Mall, LLC, and Dillard’s Inc., and each

and both of them, states as follows:

      1.     At all times relevant herein, Plaintiff Jo Ann Allen (hereinafter “Plaintiff”)

was a resident of Columbia, Boone County, Missouri.

      2.     Defendant Columba Mall, LLC (“Defendant Columbia Mall”) is a Delaware

corporation that is in good standing and registered and authorized to do business in the

state of Missouri. Defendant Columbia Mall may be served by serving its registered

agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 221 Bolivar Street, Jefferson City, Missouri 65101.




       Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 5 of 17
                                                                                           Electronically Filed - Boone - February 09, 2021 - 03:22 PM
      3.     Defendant Dillard’s, Inc. (“Defendant Dillard’s”) is a Delaware corporation

that is in good standing and registered and authorized to do business in the state of

Missouri. Defendant Dillard’s may be served by serving its registered agent, The

Corporation Company, 120 South Central Avenue, Clayton, Missouri 63105.

      4.     Venue is proper in Boone County, Missouri pursuant to section 508.010

RSMo., in that the cause of action which is the subject of this suit arose in Boone

County, Missouri.

      5.     At all times relevant herein, Defendant Columbia Mall owned, occupied,

managed and/or possessed and controlled the premises known as the Columbia Mall,

located at 2300 Bernadette Dr., Columbia, MO 65203, subject to certain rights and

privileges extended to tenants and leaseholders.

      6.     At all times relevant herein, Defendant Dillard’s possessed the rights to

occupy and use that certain portion of the Columbia Mall identified as the Dillard’s

Department Store, as a tenant of Defendant Columbia Mall, and pursuant to a written

lease with Defendant Columbia Mall.

      7.     On or about January 23, 2020, shortly after 6:00pm, Plaintiff, an invitee

of both Defendant Dillard’s and Defendant Columbia Mall, exited the Dillard’s

Department Store through a door on the west side of the store, on the exterior of which

there is a small concrete landing and five (5) concrete steps that extend down to a

sidewalk which leads away from the store and in the direction of the parking lot.

      8.     The staircase has a high flat wall on one side and a large round painted

metal handrail on the other side.

      9.     With the exception of a small overhang of the building just above the

doorway, the concrete landing, concrete stairs and metal handrail are exposed to the

general weather conditions in the area.




       Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 6 of 17
                                                                                               Electronically Filed - Boone - February 09, 2021 - 03:22 PM
       10.    Unbeknownst to Plaintiff at the time she exited the store, the landing and

steps outside of the door were wet and icy and slick from previously melted snow and/or

freezing rain or sleet causing Plaintiff to slip and fall down the stairs and suffer serious

and permanent injuries to her right leg.

       11.    At the time and place of her fall, Plaintiff had her hand on and was holding

onto the handrail, however, she was unable to prevent her fall, or lessen her fall, as the

handrail was also determined to be wet and icy and slick, and of a size and dimension

and placement, and surface paint, that made it functionally not graspable by Plaintiff,

which also caused and/or contributed to Plaintiff’s fall, the severity of her fall, and the

nature and extent of her injuries.

       12.    At the time and place of her fall, it was determined that the light fixture in

the area of Plaintiff’s fall was not working, and that there was then a lack of adequate

lighting available for Plaintiff to observe and become aware of the wet and icy and slick

conditions, and to otherwise safely and carefully navigate her path of travel, which also

caused and/or contributed to Plaintiff’s fall, the severity of her fall, and the nature and

extent of her injuries.

       13.    At that time and place, Defendants, and each and both of them, had a duty

to ensure the premises at which Plaintiff fell was maintained in a safe condition, free

and clear of snow and ice, with adequate lighting, and a graspable handrail, which

included an ongoing duty to monitor the premises for the conditions of adequate lighting

and graspable handrails, and with an ongoing duty to anticipate and observe for the

accumulation of freezing rain, snow and ice, and to ensure their timely treatment and

removal.




        Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 7 of 17
                                                                                             Electronically Filed - Boone - February 09, 2021 - 03:22 PM
      14.     Defendants, and each and both of them, knew or by reasonable care

should have known, prior to Plaintiff’s fall and grievous injuries, that the landing and

stairs were not adequately lighted, were without a safe and graspable handrail, and were

wet and icy and slick, and were therefore a danger to Plaintiff and all other invitees and

guests.

      15.     Defendants, and each and both of them, knew or by reasonable care

should have known, prior to Plaintiff’s fall and grievous injuries, that the weather

reports for the day included freezing rain and snow and conditions that were likely to

result in wet and icy and slick walkways on the premises, and specifically in the area at

which Plaintiff fell, and adequate time had passed since such conditions first began and

had accumulated.

      16.     Defendants, and each and both of them, breached their duties, and were

negligent, careless and reckless in one or more of the following respects:

              a.     By allowing the landing and stairs and handrail where Plaintiff fell

      to become wet and icy and slick;

              b.     By allowing the melting snow, freezing rain and/or sleet and ice to

      accumulate in the area where Plaintiff fell;

              c.     By failing to spread salt or other ice melt products to prevent the

      accumulation of melting snow, freezing rain and/or sleet and ice in the area

      where Plaintiff fell;

              d.     By failing to properly remove the melting snow, freezing rain and/or

      sleet and ice from the area where Plaintiff fell;

              e.     By failing to provide proper and adequate lighting in the area of the

      landing and stairs where Plaintiff fell;




          Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 8 of 17
                                                                                             Electronically Filed - Boone - February 09, 2021 - 03:22 PM
               f.    By failing to provide a safe and graspable handrail for the landing

       and stairs in the area where Plaintiff fell;

               g.    By failing to remove the dangerous condition that then existed

       where Plaintiff fell by means of rugs, adequate lighting, a safe and graspable

       handrail, ice melt products, and/or other various means, when Defendants knew

       or should have known of the risk of serious physical harm;

               h.    By failing to barricade the area where Plaintiff fell when Defendants

       knew or should have known of the risk of serious physical harm;

               i.    By failing to warn Plaintiff of the danger presented when Defendants

       knew or should have known of the risk of serious physical harm;

               j.    By failing to maintain the premises at which Plaintiff fell in a good

       and safe condition for Plaintiff and others;

               k.    By otherwise acting carelessly and negligently as may be discovered

       during the course of this action.

       17.     As a direct and proximate result of the negligence, carelessness and

recklessness of Defendants, and each and both of them, as aforesaid, Plaintiff sustained

significant injuries, to include the following:

               a.    Severe and permanent right lower leg injuries;

               b.    Loss of natural sleep and rest;

               c.    Pain and suffering and mental anguish.

       18.     As a direct and proximate result of the above-mentioned injuries and

results thereof, it was necessary for Plaintiff to undergo past medical treatment, and to

obtain the services of numerous doctors, nurses, and physical therapists, and to take

medications.




        Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 9 of 17
                                                                                             Electronically Filed - Boone - February 09, 2021 - 03:22 PM
       19.       As a direct and proximate result of the above-mentioned injuries and

results thereof, it was necessary for Plaintiff to incur the costs for such past medical

treatment and services, including transportation and hospitalization, and prescriptions.

       20.       As a direct and proximate result of the above-mentioned injuries and

results thereof, it may be necessary for Plaintiff to undergo future medical treatment,

and to obtain the services of numerous doctors, nurses, and physical therapists, and to

take medications.

       21.       As a direct and proximate result of the above-mentioned injuries and

results thereof, it may be necessary for Plaintiff to incur the costs for such future

medical services, including transportation and hospitalization, and prescriptions, the

exact nature and extent being unknown at this time, and, therefore, cannot be pleaded

with more particularity.

       22.       As a direct and proximate result of Defendants’ negligence, carelessness

and recklessness as aforesaid, Plaintiff suffered a reduction in her ability to work and

perform her usual employment such that she sustained a past loss of earnings and

profits.

       23.       As a direct and proximate result of Defendants’ negligence, carelessness

and recklessness as aforesaid, Plaintiff continues to suffer a reduction in her ability to

work and perform her usual employment, such reductions being of a permanent and

progressive nature, causing her a future loss of earnings and profits the exact nature

and extent being unknown at this time, and, therefore, cannot be pleaded with more

particularity.




           Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 10 of 17
                                                                                               Electronically Filed - Boone - February 09, 2021 - 03:22 PM
       24.    As a direct and proximate result of Defendant’s negligence, carelessness

and recklessness as aforesaid, Plaintiff suffered from pain and anguish of the mind and

body, and a reduction in her ability to go about her day-to-day activities; furthermore,

Plaintiff continues to be limited in her ability to go about her day-to-day activities, such

limitations being of a permanent and progressive nature.

       WHEREFORE, Plaintiff prays for judgment against Defendants, and each and

both of them, jointly and severally, in such sum as is fair and reasonable for her injuries

and damages suffered, for prejudgment interest if appropriate, and post-judgment

interest at the legal rate from the date of judgment, for her costs incurred herein, and

for such other and further relief as is just and proper. Plaintiff hereby makes demand

for a jury trial of this cause.



                                                 Respectfully Submitted,

                                                 /s/ Michael S. Holder

                                                 Michael S. Holder - #39165

                                                 HOLDER SUSAN SLUSHER, LLC
                                                 107 N. Seventh Street
                                                 Columbia, Missouri 65201
                                                 (573) 499-1700
                                                 Fax: (573) 499-0969
                                                 mholder@midmissourilawyers.com

                                                 Attorney for Plaintiff




       Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 11 of 17
             IN THE 13TH JUDICIAL CIRCUIT, BOONE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21BA-CV00462
JEFF HARRIS
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JO ANN ALLEN                                                    MICHAEL S. HOLDER
                                                                HOLDER, SUSAN, SLUSHER LLC
                                                                107 N. SEVENTH STREET
                                                          vs.   COLUMBIA, MO 65201
Defendant/Respondent:                                           Court Address:
COLUMBIA MALL L.L.C.                                            705 E Walnut
Nature of Suit:                                                 COLUMBIA, MO 65201
CC Pers Injury-Other                                                                                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: COLUMBIA MALL L.L.C.
                            Alias:
 SRV: CSC-LAWYERS INC
 221 BOLIVAR ST.
 JEFFERSON CITY, MO 65101
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                2/23/2021
                                     _______________________________                               /s/ K. Chamberlin
                                                                                   ______________________________________________________
      BOONE COUNTY
                                                   Date                                                   Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                            _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-238
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 2:21-cv-04064-NKL Document 1-1 Filed  03/29/21      Page 12 of 17
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                         Electronically Filed - Boone - February 23, 2021 - 01:58 PM
Michael S. Holder                                                                    107 N. 7th Street
mholder@midmissourilawyers.com                                                   Columbia MO 65201
Bogdan A. Susan                                                                        573-499-1700
bsusan@midmissourilawyers.com                                                     Fax: 573-499-0969
Christopher A. Slusher
cslusher@midmissourilawyers.com                                                       Personal Injury
                                                                                     Wrongful Death
                                                                                    Criminal Defense
Thomas S. Davis (1966-2004)                                                             DWI Defense




  February 23, 2021

  Boone County Clerk’s Office
  705 W. Walnut
  Columbia, MO 65201

  RE:         Jo Ann Allen v. Columbia Mall, LLC, et al.
              Boone County Circuit Court Case No. 21BA-CV00462

  Dear Sir or Madam:

  Please issue a new summons in the above-referenced case for the following Defendant, to include
  the name of the registered agent:
              Columbia Mall, LLC
              (R.A.) Corporation Service Company d/b/a CSC-Lawyers Incorporating
              221 Bolivar St.
              Jefferson City, MO 65101

  Should you have any questions, please do not hesitate to contact our office.

  Sincerely,

  /s/ Kate Stevens

  Kate Stevens
  Paralegal

  /ks




           Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 13 of 17
                                                                                                    Electronically Filed - Boone - March 02, 2021 - 04:12 PM
                 IN THE CIRCUIT COURT OF BOONE COUNTY, MISSOURI

JO ANN ALLEN,                                            )
                           Plaintiff,                    )
        v.                                               )
                                                         )
COLUMBIA MALL, LLC,                                      )      Case No. 21BA-CV00462
And                                                      )
DILLARD’S, INC.                                          )
                Defendants.                              )


                                        CERTIFICATE OF SERVICE

        I hereby certify that the original and/or a copy of the following were attached to the

Summons and Plaintiff’s Petition for Damages which were served to Defendant Dillard’s, Inc. via

the St. Louis County Sheriff on the 1st day of March, 2021.

        1.        Plaintiffs’ First Interrogatories Directed to Defendant Dillard’s, Inc.; and

        2.        Plaintiff’s First Request for Production of Documents and Things Upon Defendant

                  Dillard’s, Inc.


                                                         Respectfully Submitted,

                Certificate of Service

   Pursuant to the Court’s e-filing system and             /s/ Michael S. Holder
   rules, the opposing party will be served with         Michael S. Holder - #39165
   notice of this filing and access to this filing
   such that other service is not required.              HOLDER SUSAN SLUSHER, LLC
                                                         107 N. Seventh Street
                                                         Columbia, Missouri 65201
                                                         P: (573) 499-1700
                                                         F: (573) 499-0969
                                                         mholder@midmissourilawyers.com

                                                         Attorney for Plaintiff




         Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 14 of 17
                                                                   Electronically Filed - Boone - March 02, 2021 - 08:32 AM




Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 15 of 17
Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 16 of 17
                                                                                                    Electronically Filed - Boone - March 12, 2021 - 12:04 PM
                 IN THE CIRCUIT COURT OF BOONE COUNTY, MISSOURI

JO ANN ALLEN,                                         )
                           Plaintiff,                 )
        v.                                            )
                                                      )
COLUMBIA MALL, LLC,                                   )       Case No. 21BA-CV00462
And                                                   )
DILLARD’S, INC.                                       )
                Defendants.                           )


                                        CERTIFICATE OF SERVICE

        I hereby certify that the original and/or a copy of the following were attached to the

Summons and Plaintiff’s Petition for Damages which were served to Defendant Columbia Mall,

LLC via service through the Cole County Sheriff on the 26th day of February, 2021.

        1.        Plaintiffs’ First Interrogatories Directed to Defendant Columbia Mall, LLC; and

        2.        Plaintiff’s First Request for Production of Documents and Things Upon Defendant

                  Columbia Mall, LLC.


                                                      Respectfully Submitted,

                Certificate of Service

   Pursuant to the Court’s e-filing system and          /s/ Michael S. Holder
   rules, the opposing party will be served with      Michael S. Holder - #39165
   notice of this filing and access to this filing
   such that other service is not required.           HOLDER SUSAN SLUSHER, LLC
                                                      107 N. Seventh Street
                                                      Columbia, Missouri 65201
                                                      P: (573) 499-1700
                                                      F: (573) 499-0969
                                                      mholder@midmissourilawyers.com

                                                      Attorney for Plaintiff




         Case 2:21-cv-04064-NKL Document 1-1 Filed 03/29/21 Page 17 of 17
